As filed with the U.S. Securities and Exchange Commission on February 10, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Instructure, Inc. (Exact name of Registrant as specified in its charter) Delaware 26-3505687 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 6330 South 3000 East, Suite 700 Salt Lake City, UT 84121 (800) 203-6755 (Address of principal executive offices) (Zip code) Instructure, Inc. 2015 Equity Incentive Plan Instructure, Inc. 2015 Employee Stock Purchase Plan (Full titles of the plans) Joshua L. Coates Chief Executive Officer 6330 South 3000 East, Suite 700 Salt Lake City, UT 84121 (800) 203-6755 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Copies to: John T. McKenna Alan HambeltonCooley LLP 3175 Hanover Street
